DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The 112b rejection of claim 10, 22 have been withdrawn on interview with Applicant’s Representative Mr. Mark regarding the “IEEE 80.11 standard.

                                                     Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-5, 7, 10-19, 21-22, 25-32 (renumbering as 1-25 respectively) are allowed.
	The Applicant’s incorporation of the allowed subject matter into each respective independent claims has overcome the rejection.

	Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein collecting the measurement data further comprises: filtering, by one or more processors, the plurality of network variables to eliminate a channel and an environmental noise, wherein the filtering comprises eliminating outlier measurement data and extracting a representative pattern of the plurality of network variables through smoothing; decomposing, by one or more processors, the representative pattern of the plurality of network variables into a set of correlated variables, wherein a number of the plurality of network variables is reduced; selecting, by one or more processors, a subset of correlated variables from the set of correlated variables, wherein the subset of correlated variables has a relatively lower condition number of a covariance matrix: and clustering, by one or more processors, the subset of correlated variables” in combination with other elements as specified in the claim.

Claim 16 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the real-time optimization is a two-step optimization process: wherein a second optimization step of the two-step optimization process is used for deriving the second optimal setting of the second decision variable for the at least one Wi-Fi access point: and wherein the processor is configured to formulate an optimization problem to reduce transmit power of a Wi-Fi access point of the plurality of Wi-Fi access points using the SINR of a client device of the plurality of client devices and a maximum data rate from a Wi-Fi access point of the plurality of Wi-Fi access point to the client device” in combination with other elements as specified in the claim.

Claim 26 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the real-time optimization comprises formulation of optimization problems through heuristic solutions and a machine learning based optimization; wherein deriving the first optimal setting and the second optimal setting using the real-time optimization comprises: forecasting, by one or more processors, network dynamics based on density at the least one Wi-Fi access point, wherein an average data demand profile is calculated with less and periodic measurements based on the network dynamics, creating a statistical database for future predictions; and performing, by one or more processors, an uncertainty evaluation of the network from the at least one client device to the at least one Wi-Fi access point” in combination with other elements as specified in claim.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        
May 6, 2021